Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 4 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Augst 4th 1775 5 oClock P.M.
May it please your Excellency

This covers the Observations as Usual.
Capt. Morton who came out of Boston yesterday in the afternoon informs that a little before he came away the Generals went over the ferry to Bunker Hill to consult (as it was said) upon the propriety of taking possession of a considerable eminence in this Town a little West of Winnisimmit Ferry commonly known by the name of Greens Hill; and I am informd by some persons who left Boston this morning that the Soldiers told them as they was coming away that they ware Fools to go to Chelsea for tomorrow they (the Regulars) ware a going to take

possession of that Place & burn & distroy all before them, and this it was said was to be done in consequence of the determination of the Council of War held yesterday on Bunker Hill.
This Intiligence is Just as I Received it & your Excellency will pay what attention to it you think Proper.
I feal my Self under Indispensible Obligations to transmit to your Excellency all the Intiligence I can get from our Enimy and you will be pleased to Excuse it if I Should Sometimes trouble you with imperfect accounts & matters of Little consequence as I cannot tell what may or what may not prove true.
I am this moment Informd that a Man of War & one Schooner (the schooner commanded by Cap. Dawson) is Just Come in with two Sloops & one Schooner which I supose they have Piratically Seized and made Prizes of.
hope I Shall be able to give a more full account of this affair tomorrow.
Nothing further Extraordinary I Subscribe myself your Excellencys most Obediand Servnt

Loammi Baldwin Lieut. Colo.

